NOT FOR PUBLICATION                           FILED
                    UNITED STATES COURT OF APPEALS                        JAN 26 2021
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                           FOR THE NINTH CIRCUIT

PATSY N. SAKUMA,                                No. 19-16615

                Plaintiff-Appellant,            D.C. No. 1:16-cv-00274-DKW-
                                                KJM
 v.

ASSOCIATION OF APARTMENT                        MEMORANDUM*
OWNERS OF THE TROPICS AT
WAIKELE, an incorporated association, by
its board of directors; et al.,

                Defendants-Appellees,

and

LOVE, YAMAMOTO & REVERE, LLP, a
limited liability law partnership;
YAMAMOTO & REVERE, LLP, a liability
law partnership,

                Defendants.

                  Appeal from the United States District Court
                            for the District of Hawaii
                 Derrick Kahala Watson, District Judge, Presiding

                           Submitted January 20, 2021**

      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
Before:      McKEOWN, CALLAHAN, and BRESS, Circuit Judges.

      Patsy N. Sakuma appeals pro se from the district court’s post-judgment

orders in her action alleging Racketeer Influenced and Corrupt Organizations Act

(“RICO”) and state law claims. We have jurisdiction under 28 U.S.C. § 1291. We

review for an abuse of discretion. Sch. Dist. No. 1J, Multnomah Cty., Or. v.

ACandS, Inc., 5 F.3d 1255, 1262-63 (9th Cir. 1993). We affirm.

      The district court did not abuse its discretion by denying Sakuma’s Federal

Rule of Civil Procedure 60(b)(6) motion for relief from judgment, or by denying

leave to file a motion for reconsideration, because Sakuma failed to demonstrate

any basis for the requested relief. See id. (setting forth grounds for relief under

Rule 59(e) or 60(b)); see also Latshaw v. Trainer Wortham & Co., 452 F.3d 1097,

1102-04 (9th Cir. 2006) (explaining that Rule 60(b)(6) relief may be granted only

where extraordinary circumstances are present).

      We do not consider Sakuma’s contentions concerning her prior appeal (Case

No. 16-16791).

      Sakuma’s request for judicial notice, set forth in her opening brief, is denied

as unnecessary.

      AFFIRMED.




                                           2                                    19-16615